Citation Nr: 0730398	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  03-10 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for heart disease, claimed 
as aortic insufficiency, status-post aortic valve 
replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1955 to November 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Cleveland, 
Ohio, Regional Office of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for service connection 
for heart disease, claimed as aortic insufficiency, status-
post aortic valve replacement.  The agency of original 
jurisdiction is presently the Winston-Salem, North Carolina, 
VA Regional Office (RO).  During the course of the appeal, 
the Board remanded the case to the RO in December 2003 so 
that he could be scheduled for a videoconference hearing 
before a Veterans Law Judge.  The hearing was conducted in 
July 2004.  A transcript of the hearing is of record.

Afterwards, the Board remanded the case again in October 2004 
for additional evidentiary and procedural development.  In a 
June 2007 rating decision, the claim was denied and the case 
was thereafter returned to the Board in August 2007.  The 
veteran now continues his appeal.


FINDINGS OF FACT

The clinical evidence does not demonstrate that the veteran's 
heart disease had its onset during active duty, nor does it 
demonstrate that it was otherwise a pre-existing disabling 
heart condition that was permanently worsened beyond its 
natural progress as a result of active duty. 


CONCLUSION OF LAW

Heart disease, to include aortic insufficiency, status-post 
aortic valve replacement, was not incurred, nor is it 
presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  In this case, the veteran's claim 
was received in March 2000.  Although initially denied in a 
September 2000 rating decision under the now-obsolete 
standard of well-groundedness, following adoption of the VCAA 
in November 2000, VA reopened the claim sua sponte for a 
review on the merits following development of the evidence 
pursuant to the provisions of the VCAA.  The claim was denied 
in a July 2002 rating decision and the current appeal ensued.  
Although formal notice of the provisions of the VCAA was 
provided in correspondence dated in November 2004, well after 
the date of the rating decision on appeal, the Board finds no 
prejudice against the veteran has resulted due to the fact 
that VA has undertaken all appropriate efforts to develop the 
claim, has duly apprised the veteran of VA's attempts to 
obtain evidence in support of his claim, and has provided the 
veteran was supplemental statements of the case that contain 
detailed rationales for VA's determinations when considering 
any additional supportive evidence obtained within the 
context of the issue on appeal.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  
Although his service medical and personnel records are 
unobtainable and presumed to have been lost in the 1973 fire 
at the records storage facility of the National Personnel 
Records Center (NPRC), the claims file indicates that VA has 
undertaken exhaustively thorough efforts to obtain any 
available surviving service records that might support his 
claim.  In this regard, VA has obtained morning reports dated 
in 1956 showing that the veteran had received hospitalization 
treatment at Walter Reed Army Hospital in October - November 
1956 for unspecified medical reasons.  Although VA has 
contacted Walter Reed Army Hospital as well as the Army 
Personnel Records Center and requested copies of any 
additional relevant medical or personnel records in its 
possession, both have responded in the negative.  Post-
service medical records from private sources dated 1990 - 
2000 have been obtained that show the state of the veteran's 
heart disease and refer to his personal account of onset of 
heart disease in service.  Otherwise, the veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  The veteran has been 
notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him. (See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).)  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as they pertained to increased rating claims and 
earlier effective date claims.  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.   Therefore, 
as there has been substantial compliance with all pertinent 
VA law and regulations, to move forward with adjudication of 
this appeal would not cause any prejudice to the veteran.


Factual background and analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  This rule does 
not mean that any abnormality of heart action or heart sounds 
in service will permit service connection for heart disease, 
first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the identity of the chronic disease is 
established during active duty, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  

In cases where the evidence associated with a veteran's claim 
for VA benefits are in approximate balance relative to the 
merits of a claim, the benefit-of-the-doubt will be applied 
in the claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As previously stated, the veteran's service medical records 
are unavailable for review despite a thorough search for them 
by instituted VA.  In September 2000, the NRPC indicated in 
response to a VA inquiry that the records were destroyed in 
the 1973 fire at the NPRC's records storage facility.  The 
United States Court of Appeals for Veterans Claims held that 
in situations where a claimant's service medical records have 
been destroyed, lost, or cannot be located, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
Allin v. Brown, 6 Vet. App. 207, 214 (1994); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The evidence associated with the claims file includes a 
United States Army morning report that shows that the veteran 
was on sick call in October - November 1956 for hospital 
treatment at Walter Reed Army Hospital for an unspecified 
medical condition.  Thereafter, his DD 214 Form shows that he 
was discharged from service in mid-November 1956 under the 
provisions of Army Regulations AR 635-40B.  An accompanying 
document shows that the basis of his discharge was for 
"Physical Disability, EPTS ("existing prior to service"), 
established by medical board.  Discharged by reason of 
physical disability upon application by individual.  Not 
entitled to severance pay."  However, no further 
clarification was presented as to the clinical identity of 
this pre-existing disability.

In written statements submitted by the veteran, and in his 
oral hearing testimony presented before the Board in July 
2004, he stated that prior to entering service, when he was 
approximately 18 years of age, he was turned down for 
employment at a supermarket because a medical examination had 
detected the presence of a heart murmur.  He denied ever 
receiving medical treatment for his heart murmur prior to 
entering service.  He reported that the heart murmur was not 
noted on entrance examination when he was drafted into the 
Army.  He reported that during active duty he endured the 
physical rigors of basic training and then served on an Army 
drill team based in Washington, D.C., which he described as 
similarly rigorous.  He now contends that the physical 
stresses associated with his military service aggravated a 
pre-existing heart disability (manifested by the alleged 
heart murmur) which led to his current heart disease.  The 
veteran reported that he was hospitalized in service for 
minor surgery to remove excess fatty tissue (shown in his 
application for VA benefits to be nasal polyps) at Walter 
Reed Army Hospital, where his heart murmur was incidentally 
re-discovered.  According to his account, he was offered the 
option of an early discharge from active duty due to his pre-
existing medical condition, or light duty for the balance of 
his remaining period of obligatory service.  He chose early 
separation from service to be with his girlfriend at the 
time.  He testified that he never received any treatment for 
heart disease or problems associated with heart or heart 
murmur during military service and that the discovery of his 
heart murmur during hospitalization at Walter Reed Army 
Hospital was merely incidental to his treatment for excess 
fatty tissue removal.  By his recollection, approximately 4 - 
6 years after his Army discharge, a private physician who was 
examining him noted that he had a heart murmur and warned him 
that he would eventually require treatment for heart disease 
in the future.  The veteran stated that he was later rejected 
for life insurance on account of his heart murmur.  

Private medical records dated 1990 - 2000 show that the 
veteran was treated for recurrent paroxysmal atrial 
fibrillation, aortic regurgitation (heart murmur), and 
progressive aortic insuffiency with cardiomegaly, which later 
culminated in heart surgery for aortic valve replacement.  
The private physicians noted in their treatment reports that 
the veteran presented a medical history of heart murmur in 
military service.

In a December 2001 lay witness statement, the veteran's aunt 
reported in pertinent part that she knew the veteran all of 
his life since when he was an infant and that she personally 
knew that he had a heart murmur from when he was a little 
boy.

The Board has considered the above evidence but finds that 
there is little in the way of hard clinical evidence to link 
the veteran's present heart disease, claimed as aortic 
insufficiency, status-post aortic valve replacement, with his 
period of military service.  The personal assertions of the 
veteran and his aunt that he had a heart murmur prior to 
entering service are not substantiated by any objective 
clinical evidence.  In any case, he stated that a heart 
murmur was not even detected by the military physicians 
during his entrance examination.  Even if it were assumed 
that he did, in fact, have a heart murmur that existed prior 
to his entry into active duty, his testimonial evidence does 
not establish that it was aggravated, which is to say 
permanently worsened beyond its natural progression, by 
military service.  In this regard, the fact that the course 
of the veteran's heart disease finally progressed in severity 
to the point that it required serious medical attention 
beginning in 1990, over 30 years after his discharge from 
active duty, tends to diminish the likelihood of any 
aggravatory association between the heart disease and his 
period of military service.  

Although the private physicians who wrote the medical reports 
of 1990 - 2000 noted that the veteran had related a medical 
history of heart murmur in service, it is obvious that in the 
absence of any service medical records establishing such a 
history, these physicians are simply taking the veteran's 
historical account at face value and reiterating what he 
reported to them.  Where the facts show that the veteran 
received treatment from a physician many years after service, 
and the conclusion reached by the physician is clearly based 
solely on the history provided by the veteran, or the hearsay 
recitation of a diagnoses or other medical history, VA is not 
bound to accept the medical conclusions or opinions of the 
physician.  See Swann v. Brown, 5 Vet. App. 177, 180 (1993).  
Therefore, the Board does not consider these private medical 
records to be probative for purposes of establishing onset of 
the veteran's heart murmur in service, or otherwise linking 
his current heart disease to service.

To the extent that the veteran asserts that there exists a 
nexus between his heart disease and his period of military 
service based on his knowledge of medicine and his own 
personal medical history, because there are no indications in 
the record that he has received formal medical training, much 
less specialized training in cardiovascular medicine, he thus 
lacks the requisite professional qualifications to make 
diagnoses or present commentary and opinion on matters 
regarding the etiology and causation of his current heart 
disease.  His statements in this regard are therefore not 
entitled to be accorded any probative weight.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

Therefore, in view of the foregoing discussion, the Board 
concludes that the weight of the evidence is against the 
veteran's claim for VA compensation for heart disease, 
claimed as aortic insufficiency, status-post aortic valve 
replacement.  Although, in the absence of his service medical 
records, VA has a heightened duty to consider application of 
the benefit-of-the-doubt doctrine in favor of the veteran's 
claim, in the present case the evidence that supports his 
claim is not even close to being in relative equipoise with 
the evidence against his claim, such that it would be 
appropriate to apply the rule.  The appeal is therefore 
denied.

 
ORDER

Service connection for heart disease, claimed as aortic 
insufficiency, status-post aortic valve replacement, is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


